DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3, 6, 8, 10, and 12-20 are pending. Claims 19-20 were added in the Reply filed 4/1/2022.  Claims 4-5, 7, 9, and 11 were canceled, and claims 1, 6, 10, and 12 were amended in the Reply filed 4/1/2022. Claims 13-18 are withdrawn as directed to a non-elected invention.  Claims 1, 3, 6, 8, 10, 12, and 19-20 are presently considered.

Election/Restrictions
Applicant’s election of Group I (original claims 1-12, drawn to products) in the reply filed on 10/08/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election of Group I was made without traverse in the reply filed on 10/08/2021.
Applicant's election with traverse of the species of “96 weight percent carvacrol oil and 4% gelatin” as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10) was previously acknowledged in the Action mailed 1/7/2022.  As noted in the previous Action, the originally elected species is therefore understood to be crosslinked nanoparticles comprising 4 wt% Type B gelatin and 96 wt% carvacrol oil as described in the originally filed disclosure (see, e.g., Spec. filed 3/25/2020 at ¶[0044]), and wherein such species corresponds to “the particles which were used in all of the working examples” (see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶) as described at ¶[0044] (see, e.g., Reply filed 10/8/2021 at 10), and have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]1).  The species election requirement was made FINAL in the Action mailed 1/7/2022 for reasons set forth therein.
In view of the amendments filed 4/1/2022, the amended claims are understood to continue reading upon the originally elected species.  Following an extensive search and examination, the originally elected species was deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, the claims have been rejected in view of the originally elected species.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1, 3, 6, 8, 10, 12, and 19-20 are presently considered.

Priority
	The priority claim to US Provisional Application 62/598,070 filed 12/13/2017 is acknowledged.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 as filed 4/1/2022 is representative of the pending claim scope, and is presently directed to
1. 	(Currently Amended)	A crosslinked nanoparticle comprising:
0.1 to 10 weight percent of gelatin, and 
90 to 99,9 weight percent of an essential oil, 
wherein at least a portion of the gelatin is crosslinked,
wherein the gelatin comprises Type B gelatin, Type A gelatin, or a combination thereof, and
wherein weight percent is based on the total weight of the nanoparticle.
The applicable interpretations of the claim scope and general notes regarding the general knowledge of one of ordinary skill in the art are summarized in the present section.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Regarding Particle Size
The term “nanoparticle[s]” is described, defined, and used by the Applicant in a manner different from the prior art usage of the term. Specifically, the term “nanoparticles” is identified by the Applicant as including the range of particles having “an average diameter of less than or equal to 500 nanometers (nm)” (see, e.g., Spec. filed 3/25/2020 at ¶[0031]), wherein the species reduced to practice are understood to have “an average diameter of 300 nanometers” (see, e.g., Spec. filed 3/25/2020 at ¶[0046]2).  This is pertinent because a 300 nm particle is considered a “microparticle” or “microgel” per IUPAC definitions.
Per IUPAC, the prior art term “microgel” is understood to refer to a “[p]article of gel of any shape with an equivalent diameter of approximately 0.1 to 100µm” (i.e., 100 nm to 100,000 nm)3.  Therefore, the Applicant’s broad definition of “nanoparticle” overlaps in scope with the IUPAC definition of “microgel”, at least in overlapping range of 100-500 nm.  As noted above, the 300 nm particles reduced to practice in the instant Application would therefore be considered “microgels” or “microparticles” per IUPAC.
In contrast to the Applicant’s definition for “nanoparticle”, the art-recognized IUPAC definition of a nanoparticle or nanogel is a “[p]article of gel of any shape with an equivalent diameter of approximately 1 to 100 nm” (see, e.g., IUPAC_Definitions at 1807 at §§ 3.1.6 and 3.1.10). Therefore, the Applicant’s usage of “nanoparticle” is reasonably understood to be more expansive in scope relative to the art-recognized IUPAC definition for “nanoparticle” or “nanogel”.  As noted above, the originally elected species is understood to have an average diameter size of 300 nm, which would be recognized by artisans as a microgel.
Examiner notes that the IUPAC definition(s) identified above addresses and rebuts the Applicant’s previous comments regarding particle size distinctions relative to the prior art (see, e.g., Reply filed 10/08/2021 at 11).  Accordingly, an artisan would recognize a particle of gel of any shape with an equivalent diameter of approximately 0.1 to 100µm” (i.e., 100 nm to 100,000 nm)4, including a diameter of 300 nm, to be a microgel or microparticle.
Regarding Gelatin
The term “gelatin” is partially defined in the Specification (see, e.g., Spec. filed 3/25/2020 at ¶[0021]).  The term “[g]elatin” is interpreted consistent with the art-recognized definition of the term, which is summarized by the Poppe5.  Poppe generally defines gelatin and identifies that it is commercially available in Type A or Type B (see, e.g., Poppe at §7.2 on 144-145, §7.5 on 145).  Poppe provides the art-recognized structure as well as the chemical and amino acid composition of gelatin (see, e.g., Poppe at §7.6 on 150-151, Table 3, Fig. 7.2).  The specification oddly and ambiguously refers to “plant-based gelatin” (see, e.g., Spec. filed 3/25/2020 at 5-6 at bridging ¶, informing artisans that “gelatin” is used to include “plant-based gelatin”).  The art-recognized and accepted meaning of gelatin is “a product obtain[ed] by the partial hydrolysis of collagen derived from the skin, white connective tissue and bones of animals” or a “product obtained from the acid, alkaline, or enzymatic hydrolysis of collagen, the chief protein component of the skin, bones, and connective tissue of animals, including fish and poultry” (see, e.g., GMIA6 at 3 at § Introduction, emphasis added). Critically, GMIA identifies that “[t]here are no plant sources of gelatin” (see, e.g., GMIA at 3 at § Introduction).  Accordingly, such references raise a material and substantial concern regarding the Applicant’s intended usage of “gelatin”.  However, this issue is moot in view of the amendments filed 4/1/2022 limiting the claim scope specifically to Type A and B gelatin, or combinations thereof.
The gelatin utilized in the originally elected species is understood to be Type B gelatin (see, e.g., Spec. filed 3/25/2020 at ¶[0044]).  
In view of original claims 4-5, now canceled, it is noted that Poppe identifies that gelatin is understood to comprise (i) 13-15 grams of hydroxproline per 100 grams of gelatin; (ii) 0.7-1 grams of histidine per 100 grams of gelatin; (iii) 0.2-1 grams of tyrosine per 100 grams of gelatin; and (iv) 2.2-2.4 grams of threonine per 100 grams of gelatin (see, e.g., Poppe at §7.6.1 on 150-151).
	At amended claims 6, the formulas (I) and (II) are understood to recite inherent portions of Type B gelatin (see, e.g., instant claims 6 and 10).  This interpretation is reasonable in view of instant Figure 2 (see, e.g., Spec. filed 3/25/2020 at ¶[0011], Fig. 2) since the structure is identified as “gelatin” (see, e.g., Spec. filed 3/25/2020 at ¶[0011]).  Furthermore, this interpretation is reasonable because Applicant previously identified that the entire genus of original claim 11 (now canceled) using carvacrol read upon all of original claims 1 and 3-12, and original claim 11 only recited the protein structure of “gelatin” (see, e.g., Reply filed 10/08/2021 at 10). Accordingly, amended claim 6 is presumed to be inherently satisfied by Type B gelatin.
The prior art of Yasmin7 identifies that Type B gelatin shows better potential in terms of drug deliver than type A in gelatin nanoparticles, which are discussed in more detail below.  Accordingly, an artisan would reasonably select Type B gelatin for drug delivery using gelatin nanoparticles.
Regarding Essential Oil
	As amended, instant claim 1 refers to an “essential oil”, which is interpreted as including at least the species set forth at least at amended claim 3.  Essential oils were known in the prior art and utilized as antimicrobial agents in gelatin-based products as described by Ramos et al.8.  Artisans knew essential oils were compounds “which exhibit antimicrobial and antioxidant properties” and were natural products Generally Recognized as Safe (GRAS) (see, e.g., Ramos at 4-5 at bridging ¶).  Ramos identifies that “[t]he use of antimicrobial additives in gelatin-based films or coating for food packaging applications is a promising area” (see, e.g., Ramos at § 2.1 on 5).  	Regarding the general application of essential oils, Ramos identifies that 
Recent works have reported the use of alternative techniques for the incorporation of these additives into gelatin by using micro- or nano-encapsulations with the purpose of improving and controlling their release rate.
(see, e.g., Ramos at § 2.1 on 5 at final ¶).  
Accordingly, Ramos evidences that artisans knew the benefits of essential oils, had previously utilized essential oils with gelatin-based products, and were motivated to utilize such additives in gelatin micro- or nano-encapsulation methods circa 2016 (see, e.g., Ramos at § 2.1 on 5, Table 1 on 6; see also Shemesh9 at 87108 at col I).  Ramos further discloses that artisans in the essential oil and gelatin arts understood that incorporating essential oils into gelatin could “enhance the structural and mechanical properties of gelatin” (see, e.g., Ramos at 9 at 1st full ¶, Fig. 3 at page 9).  Accordingly, the general existence, usage, and benefits of adding essential oils to gelatin products was known in the prior art, and artisans were already working on micro- and nano-encapsulation methods for use with adding essential oils into gelatin products circa 2016 (see, e.g., Ramos at § 2.1 on 5 at final ¶).
Examiner notes that artisans in the essential oil arts understood that “[a]ntimicrobial function in polymers can be achieved by adding active antimicrobial ingredients into the polymeric matrix” (see, e.g., Shemesh at 87108 at col I).  
Regarding Cravacrol Oil
	The originally elected species of invention is understood to comprise the essential oil of carvacrol, which is the only species of “essential oil” reduced to practice on record.  Carvacrol is a prior art element having art recognized utility.  Shemesh et al. identifies that carvacrol was recognized in the prior art as an “essential oil” and known antimicrobial compound (see, e.g., Shemesh at abs).  Accordingly, carvacrol is a prior art element well-known to have utility as an antimicrobial substance.
Regarding Crosslinked Gelatin Nanoparticles
Crosslinked gelatin nanoparticles were already known in the prior art and utilized as drug carriers10.  Furthermore, artisans in the gelatin drug delivery arts understood that drug release rates would predictably depend upon the amount of crosslinking present in the nanoparticles (see, e.g., Naidu at abs).  
	Crosslinked gelatin nanoparticles were already known in the prior art and utilized as drug carriers11. The general procedures for making crosslinked gelatin nanoparticles was known in the art (see, e.g., Yasmin at 193 at §§ 1.2 “Preparation of gelatin nanoparticles”, Fig. 1 on 194).  Furthermore, the application of crosslinked gelatin nanoparticles for use in drug delivery applications was also known (see, e.g., Yasmin at 193 at § 1 “Introduction”, 192-193 at bridging ¶; 195 at § 2 “Applications”) including applications in the management of microbes (see, e.g., Yasmin at 199 at §§ 2.6-2.8).  Circa 2016, Yasmin identifies that one concern for gelatin nanoparticles pertains to the “safety of the cross-linking agents” utilized (see, e.g., Yasmin at 201-202 at § 3 and bridging ¶; id. at Fig. 1 is reproduced in part below).

    PNG
    media_image1.png
    364
    865
    media_image1.png
    Greyscale

Accordingly, the use of crosslinked gelatin nanoparticles in drug delivery applications, including antimicrobial applications, was known in the prior art, and therefore does not form a special technical feature.
Regarding Crosslinking Gelatin Molecules Using a Photoinitiator
Amended claim 10 is understood to require crosslinking via a riboflavin photoinitiator per instant Figure 3.
The general process of crosslinking gelatin molecules in the presence of riboflavin and UV irradiation was known in the prior art.  Specifically, Sridhar12 establishes that riboflavin had previously been used to crosslink gelatin products (see, e.g., Sridhar at 1626 at col II to 1627 at col I, Fig. 1 on 1627, Fig. 9 on 1631, 1632 at col II at 1st full ¶).  Sridhar identifies that the process is desirable because the “method of [crosslinking] mediated by [riboflavin] is most importantly less toxic and commercially economical”, and therefore “could potentially replace other [crosslinking] protocols available”, and thereby “could serve as a vital tool for drug delivery and tissue engineering researchers” (see, e.g., Sridhar at 1632 at col II at 1st full ¶; Figure 1 at 1627 reproduced in part below).  

    PNG
    media_image2.png
    367
    634
    media_image2.png
    Greyscale

Here, the instant invention is understood to pertain to the drug delivery arts, and therefore the teachings in Sridhar regarding the benefits of riboflavin-mediated crosslinking of gelatin is analogous art pertinent to the instantly claimed invention.  Accordingly, riboflavin-mediated crosslinking of gelatin is not a point of novelty.  
	At amended claim 10, formula (III) is reasonably understood to be fully satisfied by photocrosslinked gelatin, wherein crosslinking is “mediated by ultraviolet light and a riboflavin photoinitiator” (see, e.g., Spec. filed 3/25/2020 at ¶[0012], Fig. 3).  This limitation is understood to be required by the originally elected species. 
Regarding “Core-Shell structure”
	At amended claim 8, the claim recites the phrase “core-shell structure”, which is not specifically defined on record.  Although the phrase is partially described (see, e.g., Spec. filed 3/25/2020 at ¶[0020]), the description provided merely informs artisans that “the shell encapsulating the core of the crosslinked particles comprises gelatin, wherein at least a portion of the gelatin is crosslinked” and the “core comprises the essential oil and an at least partially crosslinked gelatin network” (see, e.g., Spec. filed 3/25/2020 at ¶¶[0020], [0030]).  As such, it is unclear how claim 8 further limits the scope of instant claim 1, since both claims merely require a crosslinked gelatin nanoparticle that comprises the essential oil (compare id. with instant claim 1).  At best, claim 8 presumably requires that the essential oil is located at least near some arbitrary position within some arbitrary distance from the “center” of the nanoparticle (e.g., the “center” is ill-defined because “particles” do not have to be spherical or have regular geometric shapes).  Accordingly, the limitation at claim 8 is presumed satisfied so long as some amount of gelatin and essential oil is present throughout the nanoparticle, including in crosslinked portions (e.g., this would necessarily include both arbitrary areas considered “core” and “shell”).  Unless stated to the contrary, such a result is understood to necessarily occur during the drug loading and formation of crosslinked gelatin nanoparticles using riboflavin and UV-mediated crosslinking of Type B gelatin.  This interpretation is reasonable in view of the Applicant’s previous identification of the entire genus of prior claim 11 (now canceled), with the essential oil of carvacrol, read upon all of prior claims 1 and 3-12, wherein previous claim 11 only recited the protein structure of “gelatin” (see, e.g., Reply filed 10/08/2021 at 10). 
Summary of Claim Interpretation
	Accordingly, the pertinent limitations and characteristics of the claimed invention have been interpreted consistent with the original disclosure and prior art as set forth above.  
Additional claim interpretations are set forth in the rejections below.

Withdrawn Claim Rejections
The rejection of claims 1 and 3-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments filed 4/01/2022 and the cancelation of claims 4-5, 7, 9, and 11.
The rejection of claims 4-5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the cancelation of claims 4-5 in the Reply filed 4/01/2022.
The rejection of claims 1, 3-8 and 12 under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,023,024 as evidenced by Poppe and as further evidenced by Vert et al. (Terminology for biorelated polymers and applications (IUPAC Recommendations 2012), Pure Appl. Chem., vol. 84, No. 2, pp. 377–410 (Jan. 11, 2012); hereafter “IUPAC_2012”) is withdrawn in view of the amendments filed 4/01/2022 and the cancelation of claims 4-5, and 7.
The rejection of claims 1, 3-8, and 11-12 under 35 U.S.C. 103 as being unpatentable over Yasmin as evidenced by Poppe, and in view of Shemesh has been successfully traversed in part with respect to claims 4-5, 7, and 11 in view of the cancellation of claims 4-5, 7, and 11 in the Reply filed 4/01/2022.  The rejection is maintained as applied to claims 1, 3, 6, 8, and 12; a revised rejection is set forth below as necessitated by Applicant amendment.
The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Yasmin as evidenced by Poppe, and in view of Shemesh as applied to claims 1, 3-8, and 11-12, and further in view of Sridhar and Wang has been successfully traversed in part with respect to claim 9 in view of the cancellation of claim 9 in the Reply filed 4/01/2022.  The rejection is maintained as applied to claim 10 and new claim 19; a revised rejection is set forth below as necessitated by Applicant amendment.

New Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is rejected as indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “surfactant” at claim 20 is used by the claim to mean a genus of compounds excluding gelatin; however gelatin is a surfactant, and therefore claim 20 appears to exclude gelatin as recited at claim 1. Therefore, the term is indefinite because the specification does not clearly redefine the term “surfactant” to exclude gelatin.  Notably, gelatin is referred to as a surfactant in the instant disclosure, which notes “. . . gelatin when used as a surfactant. . .” (see, e.g., Spec. filed 3/25/2020 at ¶[0021], emphasis added; see also, Abouzeid, Egyptian Journal of Petroleum, vol. 25:229-237 (2016), at 231 at col II at final ¶, noting that “we can assume that gelatin act as surfactants”). Accordingly, newly added claim 20 raises a material and substantial concern because the described invention reasonably appears to require the presence of gelatin, which is excluded by claim 20.  Accordingly, further examination of claim 20 is precluded.
	Claim 20 is rejected as indefinite.

Maintained or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); hereafter Yasmin; cited in previous action) in view of Shemesh et al. (Novel LDPE/halloysite nanotube films with sustained carvacrol release for broad-spectrum antimicrobial activity, RSC Adv., vol. 5:87108-87117 (2015); hereafter “Shemesh”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section above, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 3, 6, 8, and 12, and gelatin nanoparticles, Yasmin is cited herein to establish that Type B gelatin nanoparticles (GNPs) are prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8).  Therefore, GNPs are not a point of novelty, and were known in the art for use in drug delivery applications. Regarding claims 1, 3, 6, 8, and 12, and the expected benefits of using gelatin nanoparticles for drug delivery, Yasmin reasonably informs artisans that “nanoparticles (NPs) have offered immense advantages in improving drug delivery systems in terms of efficacy and potency of drugs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶), and offer “unique promising properties in terms of drug delivery systems” (see id).  Yasmin identifies multiple benefits associated with nanoparticle drug delivery systems including “increased solubility, bioavailability, and bioactivity” of “[d]rugs or other bioactive ingredients encapsulated in NPs” (see, e.g., Yasmin at 191 at col I to col II at bridging ¶); Yasmin further notes the benefits of nanomaterials derived from biopolymers (e.g., gelatin), and identifies that such biopolymers desirably exhibit biodegradability, bioavailability, and low immunogenicity (see, e.g., Yasmin at 191 at col II at 1st full ¶).  Regarding gelatin specifically, Yasmin identifies that gelatin is desirably available at low cost, and is available as Type A or Type B gelatin (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶).  Therefore, the prior art provides motivation directing artisans to utilize gelatin nanoparticles for drug delivery. Regarding claims 1, 3, 6, 8, and 12, and crosslinking of gelatin, Yasmin identifies that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶).  Yasmin notes that “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin” (see id).  Therefore, the prior art teaches and discloses cross-linked gelatin nanoparticles for use in drug delivery, wherein the cross-linking density is reasonably inferred to control drug release. Regarding instant claim 6, as noted in the claim interpretation section above, claim 6 is understood to be fully satisfied by GNPs comprising Type B gelatin (see claim interpretation section above). Notably, Yasmin explicitly teaches and discloses Type B gelatin (see, e.g., Yasmin at 191-192 bridging ¶, 192-193 at bridging ¶), and provides guidance directing artisans to utilize Type B gelatin (see, e.g., Yasmin at 191-192 at bridging ¶, noting that “type B gelatin nanoparticles (GNPs) show better potential in terms of drug delivery than type A”).  Accordingly, structures associated with Type B gelatin are not points of novelty.  Regarding instant claim 8, the applicable interpretation of “core-shell structure” has been set forth in the claim interpretation section above, which is incorporated herein. The GNPs disclosed by Yasmin are understood to fully satisfy the limitations of claim 8 because they necessarily comprise an outer surface (e.g., a “shell”) comprising crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), as well as an interior portion (e.g., a “core”) comprising a drug and crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶, 195 at Fig. 3), wherein the extent of crosslinking would be understood to impact the rate of drug release (id). Regarding instant claim 12 and the use of a composition comprising a plurality of crosslinked GNPs and “a liquid carrier”, Yasmin teaches and discloses Type B gelatin nanoparticles (GNPs) as prior art elements utilized in drug delivery applications, including in the treatment of microbial infections (see, e.g., Yasmin at title, 191 at abs; 191 at Keywords, 191 at § Introduction, Table 1 on 192 listing biopolymers used in drug delivery, 192 at col I, 193 at col II at § 1.3, 195 at col II at § 2, 195 at Fig. 3, 199 at §§ 2.6-2.8), wherein such GNPs necessarily comprise crosslinked gelatin (see, e.g., Yasmin at 192-193 at bridging ¶).  Accordingly, the use of the plural “nanoparticles” reasonably informs artisans that one or more such GNPs may be utilized to administer a drug to a patient (see, e.g., Yasmin at 196 at col II at § 2.2, referring to “drugs administered through [IV] injection”; 197 at § 2.9, referring to injections of GNPs).  Accordingly, in view of Yasmin an artisan would readily infer and understand that GNPs are utilized in pluralities to deliver drugs in compositions, which can be suitable for administration via injection.  Regarding the use of a “liquid carrier”, Yasmin identifies that the described nanoparticles may be utilized to administer a drug to a patient vira injection (see, e.g., Yasmin at 196 at col II at § 2.2, referring to “drugs administered through [IV] injection”; 197 at § 2.9, referring to injections of GNPs), and one of ordinary skill in the art would readily understand and envisage the use of liquid carriers suitable for delivery of nanoparticles via injection into a patient (see id.; see also id. at 193 at col II at § 1.3 noting solution use, 199 at § 2.7 at col II, and citations [19]-[20] at page 202, discussing gelatin nanoparticle solutions).  In summary, Yasmin establishes that cross-linked Type B gelatin nanoparticles (GNPs) are prior art elements, taught and identified in the prior art for use in drug delivery applications, wherein a drug is loaded into the GNPs and subsequently released.
The prior art of Yasmin differs from the claimed invention as follows: Although Yasmin informs artisans that GNPs can be utilized in drug delivery applications, Yasmin does not explicitly inform artisans that GNPs could be utilized to deliver the drug carvacrol.
Regarding instant claims 1, 3, 6, 8, 12, and the drug carvacrol, Shemesh discloses that essential oils (EOs) and specifically carvacrol were art-recognized antimicrobial drugs, useable with nanomaterials to exhibit “outstanding antimicrobial properties with a broad spectrum of inhibitory activity against Escherichia coli, Listeria innocua . . . Alternaria alternate” and “a wide range of microorganisms, including bacteria, yeast, and molds” (see, e.g., Shemesh at title, abs, 87108 at col II at 1st to 2nd full ¶¶).  Accordingly, carvacrol (and EOs generally) are art-recognized drugs, which would be reasonably understood to be usable in art-recognized drug delivery systems.
Regarding amended claim 1 and the weight percent of carvacrol and gelatin (previously set forth at claim 11, now canceled), Yasmin fairly informs artisans that the size of GNPs, drug solubility, and density of gelatin cross-linking are result-effective variables that impact the efficacy of drug release (see, e.g., Yasmin at 193 at § 1.3, 194 at col I); and further identifies that drug release profiles can be altered by manipulating the size, cross-linker density, and isoelectric points of the particle (see, e.g., Yasmin at 195 at col I at 1st partial ¶).  Therefore, the total amount of carvacrol directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density.  Therefore, the ratio of drug (i.e., carvacrol) to gelatin is a result-effective variable that impacts (i) the drug release profile (see, e.g., Yasmin at 194 at col I, discussing the effect of density of cross-linking, which depends on the total gelatin available, and burst versus sustained release); (ii) the maximum amount of drug deliverable (e.g., the less drug per gelatin present, the less total drug is available to be delivered); and (iii) drug release patterns (see, e.g., Yasmin at 195 at Fig, 3).  In sum, an artisan would readily appreciate that each drug-loaded GNP necessarily contained crosslinked gelatin and drug molecules, and understand that the more gelatin present would result in more cross-links and less drug to be delivered, whereas the less gelatin present would result in fewer cross-links and more total drug to be delivered, and a different delivery profile. The minimum amount of drug to be delivered would necessarily and obviously correspond to the minimum therapeutic amount, wherein the minimum amount of gelatin usable would correspond to the minimum amount necessary to form cross-links capable of maintaining the GNP structure under the relevant conditions (temperature, pH, etc.).  It is well-within the ordinary skill in the art to find and determine these two minimums and to test such ranges to identify the optimal ratio of drug (i.e., carvacrol) to gelatin.  Therefore, regarding the limitations of amended claim 1 (i.e., the limitations of previous claim 11, now canceled), it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited at the weight percentages set forth at amended claim 1 is for any particular purpose or solves any stated problem, and the prior art teaches that the ratio of drug to gelatin often varies according the desired crosslinking density, desired maximum amount of deliverable drug, and the cross-linking necessary to maintain structural integrity under desired conditions, and the full range of such parameters would be expected to work predictably well, then absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the gelatin nanoparticle drug delivery art. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the obvious combination of prior art elements (i.e., the known antimicrobial drug of carvacrol as taught by Shemesh, and the known GNP drug delivery system as taught by Yasmin), according to known methods (i.e., the methods of utilizing GNPs as a drug delivery system as taught by Yasmin) to yield predictable results, namely carvacrol-loaded GNPs suitable for use in antimicrobial applications, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin and associated with GNP delivery systems, namely increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; furthermore, each element would merely perform its art-recognized function in combination as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the claimed invention is the simple substitution of the known antimicrobial drug of carvacrol in place of another drug in the GNP drug delivery systems taught by the primary reference, which would predictably yield a carvacrol-loaded GNP delivery system suitable for use in antimicrobial applications, wherein such GNP drug delivery system would desirably provide the benefits identified by Yasmin and associated with GNP delivery systems, namely increased solubility, bioavailability, and bioactivity, as well as low immunogenicity; furthermore, the substituted components and their functions were all known in the prior art (see, e.g., MPEP §§ 2143(I)(B), (G)).  Third, the claimed invention is the application of a known drug delivery technique (GNPs as taught by Yasmin) used to improve a known drug(s) (carvacrol and EOs as taught by Shemesh), wherein such use of GNPs would improve the delivery of carvacrol in the same ways as disclosed by Yasmin, namely GNPs would be expected to increase solubility, bioavailability, and bioactivity, as well as exhibit lower immunogenicity; which would thereby yield an improved method of delivering carvacrol (or other EOs) using the prior art delivery system of GNPs (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  In sum, it is obvious to use a known drug delivery system to formulate and deliver a known drug (see also, MPEP § 2144.07, noting that selecting a known compound to meet known requirements is obvious). 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug, by formulating antimicrobial drug-loaded GNPs in the manner suggested by the prior art, wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 1, 3, 6, 8, and 12 are rejected.

Response to Arguments Regarding 35 USC 103 over Yasmin and Shemesh
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 11-19 (see, e.g., Reply filed 4/1/2022 at 11 at § Obviousness to page 19 at 2nd ¶).  These arguments are addressed below.
As an initial matter, Examiner notes that a determination of obviousness has been made in view of MPEP §§ 2143(I)(A)-(D), (G), and applicable case law regarding routine optimization.  Arguments addressing the merits of rationales not relied upon by the Examiner are insufficient to rebut the explicit rationales set forth on record.
It is the Examiner’s understanding that Applicant recites the rejection header (see, e.g., Reply filed 4/1/2022 at 11 at penultimate ¶), identifies amendments (see id. at 11-12 at bridging ¶), recites case law (see id. at 12 at 1st full ¶), provides a partial summary of the rejection (see id. at 12 at 2nd full ¶), and state that they disagree with the Examiner (see id. at 12 at 3rd full ¶).  These statements are neither disputed nor dispositive of obviousness.
At pages 11-14, it is the Examiner’s understanding that the Applicant is disputing the Examiner’s conclusions that the ratio of carvacrol to gelatin, and the amount of cross-linking utilized, are result-effective variables (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, 13 at 1st ¶, 13-14 at bridging ¶, passim).  The arguments are generally not persuasive as explained below.  Applicant’s arguments appears to address and dispute isolated sentences without considering the context of the sentence, including the remainder of the paragraph in which they appear; for example, at pages 12-13, Applicant states
In particular, as noted by the Examiner, Yasmin discloses at page 194 that "the efficacy of drug release is dependent on the size and loading efficiency of the GNPs as well as drug solubility." Applicants note that contrary to the assertions of the Examiner, Yasmin nowhere specifically discloses that the amounts of each component have an effect on the efficacy of drug release. Rather, size, loading efficiency, and drug solubility are mentioned.
	(see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, emphasis added).
This is not persuasive because the Examiner’s rationale and accompanying statements were premised upon all citations set forth in the paragraph at issue, including disclosures of Yasmin at 193 at § 1.3, 194, 195 at col I at 1st partial ¶, and 195 at Figure 3 (see, e.g., Rejection above).  Therefore, the Examiner’s statements, reproduced in part below, is made in context of other statements found within the paragraph at issue: As noted in the rejection:
Yasmin fairly informs artisans that the size of GNPs, drug solubility, and density of gelatin cross-linking are result-effective variables that impact the efficacy of drug release (see, e.g., Yasmin at 193 at § 1.3, 194 at col I); and further identifies that drug release profiles can be altered by manipulating the size, cross-linker density, and isoelectric points of the particle (see, e.g., Yasmin at 195 at col I at 1st partial ¶).  Therefore, the total amount of carvacrol directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density. . .  
Critically, the entire cited section of § 1.3 of Yasmin at pages 193-194 and 195 pertains to “Mechanisms of drug release from GNPs and GNPs clearance”, and states 
The efficacy of drug release is dependent on the size and loading efficiency of the GNPs as well as drug solubility. Smaller particle tends to achieve big burst effect while larger particles show sustained release thoroughly. Apart from the size, density of gelatin cross-linking is also known to have effect on swelling ratio and drug release pattern from the matrix. . . . In the case of gelatin nano-spheres, drug is uniformly distributed in the NP matrix and release occurs by diffusion or erosion of the matrix. If diffusion of the drug is faster than matrix degradation, then the mechanism of drug release occurs mainly by diffusion, otherwise it depends upon degradation. . . . Drug release profiles of GNPs can be deployed by manipulating the size, cross-linker density, and [isoelectric points] of the particle. . . .
(see, e.g., Yasmin at 193 at § 1.3, 194 col I, 195 at col I at 1st partial ¶, emphasis added).
Applicant admits that the size, loading efficiency, and drug solubility are mentioned (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶), but asserts that “Yasmin nowhere specifically discloses that the amounts of each component have an effect on the efficacy of drug release” (see id).  This statement, while technically true, is unreasonable because it would be deemed scientifically inaccurate by one of skill in the art.  Critically, the Examiner is permitted to rely upon the level of ordinary skill in the art as discussed at MPEP § 2141.03(I), which notes that
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
	(see, e.g., MPEP § 2141.03(I)).
Here, one of ordinary skill in the art would readily appreciate the scientific and engineering principles applicable to the pharmaceutical arts, including the concepts, definitions, and implications of terminology such as “size”, “loading efficiency”, “drug solubility”, “density [of] cross-linking”, “drug release pattern”, “swelling ratio”, “sustained release”, “burst effect”, “isoelectric point”, “drug release profile”, “diffusion or erosion of the matrix”, etc., etc.  This level of skill in the art is evidenced by the fact that Yasmin, which is a review article (see Yasmin at notation above title), does not define such terminology explicitly, because persons of ordinary skill in the art are presumed to be familiar with such terminology and concepts.  Here, Applicant’s underlying argument that Yasmin does not teach that the “amounts” of gelatin and a loaded drug would be result-effective variables because Yasmin does not disclose, verbatim, that the “amounts” are result-effective variables is not persuasive because such arguments are premised upon substantially less that the ordinary skill in the art.  For example, one of skill in the art understands that the “size” of a nanoparticle is dependent upon the amount of matter it contains; wherein such matter is limited primarily to gelatin, cross-linked gelatin, and the drug loaded into the gelatin.  Therefore, “size” directly related to “amounts” of such matter present because that is where matter involved in increasing “size” originates.  As an additional example, as one of ordinary skill in the art understands, the maximum density of cross-linking is limited by the amount of cross-linkable matter present (e.g., the amount of gelatin present) as well as the duration of the cross-linking reaction; therefore the amount of gelatin present directly impacts the maximum attainable density of cross-linking.  Furthermore, as one of ordinary skill in the art understands, the drug solubility, drug release pattern, drug release efficacy, and drug release profile are well-understood concepts in the art, which are defined in a manner that necessarily depends upon the presence and amount of a drug utilized (i.e., the maximum “drug release” actually depends upon the total amount of drug present).  As an additional example, an active agent is understood to have dose-dependent effects; for example, carvacrol is an art-recognized antimicrobial, and therefore the observable effect is understood to be dose-dependent (i.e., 10 mL has more effect than 0.1 mL); therefore, artisans readily appreciate that the amount of an active agent is a result-effective variable.  These concepts are routine in the drug delivery arts and well-understood.  Applicant’s arguments appear to amount to mere semantics because they do not reasonable reflect the ordinary skill in the art:
The Examiner states that "the total amount of carvacrol directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible crosslinking density." While the amount of carvacrol certainly impacts the amount of drug available to be delivered, Applicants respectfully assert that this is not directly related to any of the variables Yasmin discloses as impacting drug release. 
	(see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, emphasis added).
Such arguments strain credulity because the entire cited section of § 1.3 of Yasmin at pages 193-194 and 195 pertains to “Mechanisms of drug release from GNPs and GNPs clearance”, and as admitted by the Applicant “...the amount of carvacrol certainly impacts the amount of drug available to be delivered” (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶).  Yasmin reasonable informs one of ordinary skill in the art how such elements are related by explicitly identifying concepts impacting efficacy (see, e.g., Yasmin at 193 at § 1.3, 194 col I, 195 at col I at 1st partial ¶, emphasis added).  More specifically, (i) one of ordinary skill in the art understands that “drug solubility” pertains to the maximum amount of a drug that can be completely dissolved in a given amount of solvent under defined conditions, and therefore directly pertains to the total possible amount of drug that can be loaded into a given amount of gelatin (i.e., nanoparticle size and crosslinking density impact drug loading); (ii) one of ordinary skill in the art understands that the amount of drug released (i.e., “drug release”), and timing of release (i.e., “drug release profiles”) depend upon the amount of drug actually present and loaded in a nanoparticle as well as crosslinking density (e.g., erosion of the matrix and diffusion) (see, e.g., Yasmin at 193 at § 1.3, 194 col I, 195 at col I at 1st partial ¶).  Accordingly, such arguments are not persuasive because they appear to be arguments of counsel based upon mere semantics without consideration of the applicable skill level of one of ordinary skill in the art. Applicant additional provides arguments that appear not to address the merits of the rejection but to instead argue hypotheticals and provide conjectures unsupported by objective evidence:
And additionally, while the concentration of gelatin may affect the crosslinking density, it does not have too. For example a system may have a relatively lower amount of gelatin but be highly crosslinked, or a relatively higher amount of gelatin but be lightly crosslinked. The Examiner's statement that "more gelatin present would result in more cross-links and less drug to be delivered" is a conclusory generalization. 
	(see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, emphasis added).
Such arguments are neither disputed nor dispositive of obviousness because the quoted statement is taken out of context of the paragraph where it appears, which explicitly explains that 
Therefore, the total amount of carvacrol directly impacts the total amount of drug deliverable, whereas the total amount of gelatin directly impacts the maximum possible cross-linking density. . .   (see rejection, above).
Accordingly, the rejection clearly identifies that “the maximum possible cross-linking density” is impacted by the “amount” of gelatin present.  This is undisputed on the instant record. The conjectures that such relationships may vary are moot, because the issue is that the relationships are well-known, which is why such ratios are obvious to optimize. Finally, Applicant alleges 
...Yasmin does not provide sufficiently specific guidance to have led the skilled person to the particular amounts of each component now required by amended claim 1. 
	(see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, emphasis added).
This conclusory statement appears in the absence of any objective evidence and it is the Examiner’s understanding that Applicant is attempting to suggest that prior art must provide verbatim teachings.  However, “verbatim” is not a requirement.  Here, the amounts of gelatin and drug are clearly result-effective variable impacting drug release profiles, drug delivery, drug activity, particle size, etc., as would be readily understood in view of Yasmin by one of ordinary skill in the art as explained above.  The amount of gelatin impacts size and maximum cross-linking density, which impacts drug release profiles and drug release patterns, wherein the amount of drug impacts the effect of the drug (i.e., an active agent’s observable effect is presumed dose-dependent; here, the antimicrobial effect of carvacrol would reasonably increase upon addition of more carvacrol up to some level maximum effectiveness).  Accordingly, the amounts of two result-effective variables used (i.e., the ratio) is not a point of novelty.  In sum, arguments attempting to establish that arriving at optimal amounts of gelatin and carvacrol to form carvacrol-loaded Gelatin nanoparticles is more than routine optimization (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, 13 at 1st ¶, 13-14 at bridging ¶, 14 at 1st full ¶ to 2nd full ¶) have been fully considered but not found persuasive for at least the reasons set forth above, including the fact that Yasmin clearly identifies amount-dependent effects and concepts that impact efficacy as would be readily understood by one of ordinary level of skill in the art (see, e.g., MPEP § 2141.03(I)). Therefore, arguments premised upon semantics and the failure of Yasmin to provide express definitions (and/or illustrative examples) of well-known and routinely utilized terminology in the pharmaceutical arts, is not persuasive.  If Applicant disagrees, Applicant is invited to clearly set forth art-recognized definitions for such terms utilized in Yasmin and specifically explain how the amount of gelatin and/or drug would not impact such things as “size”, “loading efficiency”, “drug solubility”, “density [of] cross-linking”, “drug release pattern”, “swelling ratio”, “sustained release”, “burst effect”, “isoelectric point”, “drug release profile”, “diffusion or erosion of the matrix”, etc., etc.
	It is the Examiner’s understanding that Applicant is addressing the teachings of Yasmin alone rather than addressing the combined teachings of the prior art (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, 13 at 1st full ¶, 13-14 at bridging ¶). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	It is the Examiner’s understanding that Applicant is alleging that Yasmin (or Yasmin in view of Shemesh) does not explicitly teach the exact weight percentages of gelatin and drug as now claimed (see, e.g., Reply filed 4/1/2022 at 12-13 at bridging ¶, 13 at 1st full ¶, 13-14 at bridging ¶, 14 at 1st full ¶ to 2nd full ¶).  The absence of an exact teaching is neither disputed nor dispositive of obviousness. As noted in the rejection and explained above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Accordingly, a rejection under 35 USC 103 does not require that exact ranges be taught by the prior art if such ranges amount to routine optimization of well-known, result-effective variables.
	It is the Examiner’s understanding that Applicant is alleging that Shemesh “teaches away” from Yasmin (see, e.g., Reply filed 4/1/2022 at 14 at 1st full ¶, 15 at 2nd ¶).  Shemesh is silent regarding crosslinked gelatin nanoparticle delivery systems and therefore does not constitute a teaching away because the Shemesh disclosure does not criticize, discredit, or otherwise discourage the solution claimed or any specific portion of Yasmin.  Accordingly, such arguments are not persuasive.  Examiner notes that Applicant appears to be alleging that Shemesh generally teaches away from high concentrations of carvacrol oil and from using EOs with “polymers” (see, e.g., Reply filed 4/1/2022 at 14 at 1st full ¶, 15 at 2nd ¶).  However, Applicant fails to provide any citation from Shemesh that criticizes, discredits, or otherwise discourages the use of EOs with polymer systems generally or specifically with crosslinked gelatin nanoparticles.  Accordingly, such arguments amount to arguments of counsel, unsupported by objective evidence, which fail to address the merits of the rejection.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
	It is the Examiner’s understanding that Applicant is addressing the teachings of Shemesh alone rather than addressing the combined teachings of the prior art (see, e.g., Reply filed 4/1/2022 at 14 at final ¶, 15 at 1st full ¶, 15-16 at bridging ¶, addressing “liquid dispersions” and “HNTs”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the Examiner’s understanding that Applicant is attempting to import various disclosures from Shemesh as equivalent to required limitations of the Shemesh disclosure; however, this does not reflect the rejection or US patent law.  The courts have stated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see, e.g., Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); see also MPEP § 2123(I)-(II)).  Here, the Examiner has relied upon Shemesh to establish that carvacrol was a known drug having known utility and biological activity (see rejection).  Critically, Applicant has failed to dispute these points, which Shemesh identifies. Accordingly, Shemesh may be relied upon for informing artisans that carvacrol was a known drug having known utility and biological activity (see rejection).
It is the Examiner’s understanding that Applicant is alleging a lack of motivation to combine the references (see, e.g., Reply filed 4/1/2022 at 14 at final ¶, 15 at 1st full ¶, 15 at 2nd ¶, passim). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner notes that a determination of obviousness has been made in view of MPEP §§ 2143(I)(A)-(D), (G), and applicable case law regarding routine optimization.  Critically, it is undisputed that all elements recited in the claimed product were prior art elements, and that each claimed element merely performs its art-recognized function.  The Court has stated
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Accordingly, multiple rationales establishing obviousness has been placed on record, and Applicant has failed to dispute the elements of each rationale with specificity and objective evidence.  Therefore, such rationales supporting a determination of obviousness are maintained. 
	It is the Examiner’s understanding that Applicant is alleging that there is no basis to use a “liquid” drug rather than a “solid” drug in Yasmin (see, e.g., Reply filed 4/1/2022 at 15-16 at bridging ¶).  The scientific basis of this argument is unknown.  Examiner directs Applicant to Yasmin, which explicitly refers to drug solubility (see, e.g., Yasmin at 193 at § 1.3, 194 col I, 195 at col I at 1st partial ¶), and notes that drug solubility is a routine and basic concept in the pharmaceutical arts.  In direct contract to Applicant’s assertions regarding “solid” drugs, Yasmin does not limit the application of gelatin nanoparticles to “solid” drugs anywhere in the disclosure (see Yasmin, passim).  Furthermore, Applicant’s assertion appears to rest upon an unexplained scientific basis, and Applicant is invited to more clearly explain their position in a subsequent response.  However, the drugs listed at Table 2 of Yasmin are routinely utilized in a liquid form in combination with a pharmaceutical carrier, as is typical in the pharmaceutical arts, at or around room temperature because many of the enumerated compounds are routinely injected into patients in air-conditioned hospital rooms.  Therefore, Applicant’s arguments appear to lack any objective basis in fact, and appear to be premised upon a misconception regarding the concept of drug solubility and routine use of pharmaceutical carriers and solubilizers in the prior art.  If Applicant wishes to maintain this line of arguments, Applicant should provide clear supporting documentation, set forth in an IDS, and provide unambiguous citations identifying their basis for alleging that Yasmin is limited to “solid” drugs.   In the absence of such evidence, such arguments are not persuasive.
	It is the Examiner’s understanding that Applicant is alleging that the instantly claimed invention is distinguishable from the claimed invention because, allegedly, Yasmin required “a surfactant”, and the “nanoparticles of the present application do not include any surfactant” (see, e.g., Reply filed 4/1/2022 at 16 at 1st full ¶).  This is not persuasive for multiple reasons. First, this is factually incorrect because gelatin is a surfactant as noted in Applicant’s own disclosure, which notes “. . . gelatin when used as a surfactant. . .” (see, e.g., Spec. filed 3/25/2020 at ¶[0021], emphasis added).  Examiner notes that gelatin nanoparticles contain gelatin, and therefore contain a surfactant (see also, Abouzeid, Egyptian Journal of Petroleum, vol. 25:229-237 (2016), at 231 at col II at final ¶, noting that “we can assume that gelatin act as surfactants”). To clarify, an chemist’s intent when utilizing a compound does not impact the inherent properties of a compound to act as a surfactant.  Accordingly, such arguments are not persuasive because they are inconsistent with Applicant’s own disclosure.  Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of a surfactant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, claim 1 is open-ended (i.e., “comprising” is used), and therefore surfactants may be present.  Accordingly, such arguments are not persuasive.  Third, Applicant’s interpretation of Yasmin is misplaced in view of Figure 1 of Yasmin (see, e.g., Yasmin at 194 at Figure 1, which does not mention the required usage of any additional surfactants).  Fourth, Applicant appears to selectively reference only a portion of a method of making gelatin nanoparticles, which mistakenly ignores the subsequent disclosure of additional processing steps at 1.2.3, which states “The solidified NPs are then collected and washed with distilled water to remove additives such as surfactants, and then lyophilized” (see, e.g., Yasmin at 193 at col II at 1.2.3, emphasis added). Accordingly, the final product so produced would lack “additional surfactants”. In sum, Applicant’s assertions are factually incorrect, premised upon an incorrect interpretation of the prior art, and are not pertinent to obviousness because the claims at issue do not exclude the usage of surfactants.
	It is the Examiner’s understanding that Applicant is alleging unexpected results sufficient to rebut a determination of prima facie obviousness (see, e.g., Reply filed 4/1/2022 at 16 at 2nd full ¶ to 19 at 2nd ¶), based upon the observation that an art-recognized antimicrobial drug has improved antimicrobial effects when delivered using an art-recognized delivery vehicle disclosed in the art for the purpose of improving drug delivery (see id).  The requirements for establishing unexpected results is set forth at MPEP § 716.02.  The data of record fails to satisfy the requirements as follows:  Per MPEP § 716.02(a)(III), no “unexpected property” is shown, but rather the data confirms that carvacrol possesses antimicrobial activity.  Per MPEP § 716.02(a)(IV), no absence of an expected property was identified on record.  Accordingly, in the absence of unexpected properties or absent properties, the alleged “unexpected results” are presumably based upon “greater than expected” results (see MPEP § 716.02(a)(I)-(II)).  However, the proffered results do not clearly show “unexpected” or “greater than expected” results because Yasmin explicitly identifies that “[t]he effectiveness of drug therapies are expected to be greatly improved by controlled drug delivery systems” (see Yasmin at 195 at col II at § 2, emphasis added).  Here, Applicant provides zero other tests showing that GNPs somehow improve the effectiveness of carvacrol more than GNPs improve the effectiveness of other compounds.  Here, in view of Yasmin, the expected result is that the use of GNPs would “greatly improve” the antimicrobial effectiveness of all essential oils exactly as suggested in view of Yasmin (see Yasmin at 195 at col II at § 2, emphasis added).  Accordingly, this effect is not “unexpected”, but instead is the expected result, which supports a determination of obviousness (see, e.g., MPEP § 716.02(c)(II), noting that expected beneficial results are evidence of obviousness).  Accordingly, the results cannot be said to be “unexpected” (see MPEP §§ 716.02, 716(a)(I)-(II)).  Therefore, the remaining issue is whether the effect was “greater than expected” to an “unexpected” extent (see MPEP §§ 716.02, 716(a)(I)-(II)).  However, Applicant’s proffered data fails to show that the GNP delivery system provides a “greater than expected” effect for carvacrol to an “unexpected extent”, but rather the proffered data merely establishes that that “[t]he effectiveness of” carvacrol’s antimicrobial activity is “greatly improved by” using GNPs, exactly as expected in view of Yasmin (see Yasmin at 195 at col II at § 2, emphasis added).  Therefore, such results are merely the expected results in view of Yasmin, and would presumably inherently flow from following the teaching and suggestions of the prior art, namely using GNPs exactly as suggested by Yasmin (see, e.g., MPEP § 716.02(b)(I)-(II), noting that Applicant has the burden to establish results sufficient to establish unexpected results and also the burden to explain proffered data).  In addition, the results fail to establish unexpected results at least because pending claims 1, 3, 6, 8, 10 and 12, are not limited to the singular embodiment tested and shown at the proffered data, and therefore such data does not satisfy the requirements of MPEP § 716.02(d), because the data is not commensurate in scope with the claimed invention.  Here, even assuming arguendo that unexpected results existed, no evidence of record suggests that such results could be extended to any other compound than the single, exact species tested and reduced to practice.  Accordingly, the data does not satisfy Applicant’s burden under MPEP § 716.02(d).  Additionally, the results do not satisfy MPEP § 716.02(g) because they are not in the form of a declaration of affidavit. Another reason the proffered data is insufficient to establish unexpected results is that the proffered data fails to provide a comparison with the closest prior art of record as required by MPEP § 716.02(e).  Critically, “carvacrol” is not the closest prior art, but rather in view of the prior art, the closest prior art is reasonably understood to be HNTs (i.e., a carrier) loaded with carvacrol (see, e.g., Shemesh at Fig. 5 noting that such embodiments showed far superior antibacterial activity relative to comparators) and also the embodiment of US 5,023,024 (see 35 USC 102 rejection set forth in previous action).  Each are equally close prior art (see, e.g., MPEP § 716.02(e)(II), describing comparisons when there are two equally close prior art references).  In sum, the alleged unexpected results are not persuasive because they do not actually satisfy the requirements set forth at MPEP § 716.02.  Accordingly, no evidence of unexpected results has been placed on record and therefore all arguments premised upon the existence of unexpected results are not found persuasive. 
	Accordingly, all applicable arguments have been fully considered but not found persuasive for the reasons set forth above. Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment.



Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin in view of Shemesh as applied to claims 1, 3-8, and 11-12 above, and further in view of Sridhar et al. (Cross-linking of protein scaffolds for therapeutic applications: PCL nanofibers delivering riboflavin for protein cross-linking, J. Mater. Chem. B, vol. 2:1626-1633 (2014); hereafter “Sridhar”; cited in previous action) and Wang et al. (Effect of photochemical UV/riboflavin-mediated cross-links on different properties of fish gelatin films, J. Food Process Eng., Vol. 40e12536, pages 1-10 (Feb. 15, 2017); hereafter “Wang”; cited in previous action). 
Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and in a previous rejection, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.  Claims 10 and 19 are reasonably understood to be satisfied wherein GNPs are crosslinked using riboflavin mediated UV irradiation.
The teachings of Yasmin in view of Shemesh as applied to claims 1, 3-8, and 12 have been set forth above, and those discussions are incorporated herein.  Newly added claim 19 repeats the limitations addressed above in view of Yasmin and Shemesh, wherein claim 19 is understood to more specifically reflect the originally elected species regarding recited ranges and components, which have been addressed above.  Accordingly, discussions regarding Type B gelatin, nanoparticles, carvacrol oil, and ranges of weight percentages thereof, are incorporated herein and apply to the subgenus recited at newly added claim 19.
The prior art of Yasmin in view of Shemesh differs from the claimed invention at instant claims 10 and 19 as follows: Although Yasmin and Shemesh disclose that GNPs and carvacrol are prior art elements, these references do not exemplify or explicitly disclose that cross-linking may be performed by a photoinitiator (e.g., riboflavin), which would yield the structure of Formula (III). 
Regarding cross-linking generally, Yasmin teaches that “Gelatin-based materials need to be cross-linked” in order to render the GNPs insoluble at high temperatures, reduce swelling in water, and to control drug release (see, e.g., Yasmin at 192-193 at bridging ¶; see esp. id. at 193 at col I at 1st partial ¶, Fig. 1 on 194, noting that “[d]rug release” was presumed “to be dependent on the cross-linking density of gelatin”).  Although Yasmin does not mention cross-linking via photoinitiators, Yasmin does notes that crosslinking may be performed by various bifunctional crosslinkers (see, e.g., Yasmin at 193 at col I at 1st partial ¶) and exemplifies that “crosslinking” must generally be performed but is not limited to any particular crosslinker (see, e.g., id.; see also Yasmin at Fig. 1 on 194, noting “Crosslinking” as a generic step).  Accordingly, an artisan would readily appreciate that GNPs required crosslinking, but that the exact crosslinking process and crosslinker utilized was not limited.  However, Yasmin informs artisans that a “major concern” regarding the general usage of GNPs include the “safety of the cross-linking agents” (see, e.g., Yasmin at 202 at col I at 1st partial ¶).  Therefore, in view of Yasmin, an artisan would appreciate that GNPs could be made using other crosslinkers known in the art, and additionally an artisan would be motivated in view of Yasmin to identify cross-linkers known in the prior art that exhibit (or would be expected to exhibit) desirable safety profiles.
Sridhar and Wang are cited herein to establish the state of the prior art regarding UV-mediated crosslinking of gelatin using riboflavin as a photoinitiator, and to establish that such UV crosslinking was an art-recognized process that only yields expected and predicted results, and is therefore not a point of novelty.  Specifically, Sridhar discloses a crosslinking protocol wherein gelatin is crosslinked using a riboflavin photoinitiator (see, e.g., Sridhar at 1626 at col I at abs, Fig. 1 on 1627).  Critically, riboflavin is a natural and water-soluble vitamin that acts to “keep tissues healthy” (see, e.g., Sridhar at 1626 at col II at final two ¶¶), and can be utilized to crosslink gelatin via UV treatment (id).  Sridhar identifies that Riboflavin-mediated crosslinking “is expected to supercede the usage of cytotoxic glutaraldehyde” for crosslinking protocols (see, e.g., Sridhar at 1627 at col I at 1st partial ¶), because such UV/Riboflavin-mediated crosslinking has “no need for [a] cytotoxic crosslinker” (see id. at 1632 at col I at final ¶).  Sridhar informs artisans that protein could be crosslinked with the application of the “novel CXLing protocol”, which is “less toxic and commercially economical” relative to “other CXLing protocols available”, and could be utilized as a tool “for drug delivery” (see, e.g., Sridhar at 1632 at § Conclusion).  Wang is cited herein to establish that crosslinking via “riboflavin mediated UV irradiation” had already been practiced upon gelatin materials in the prior art (see, e.g., Wang at abs), that the mechanism was predictable (see, e.g., Wang at Fig. 1 on 2, 2 at col I at 1st full ¶, 2 at col II at 1st full ¶; see also id. at 4 at col II at 1st partial ¶, identifying that crosslinking depends upon riboflavin concentration), and desirably resulted in improved water resistance and strength properties of gelatin materials (see, e.g., Wang at 8 at § Conclusions).  In sum, the process of crosslinking gelatin utilizing riboflavin as a photoinitiator was already known and practiced in the prior art, and is therefore not a point of novelty; rather, the prior art process yields the expected and predicted result, namely crosslinked gelatin.  Critically, as noted by Sridhar, UV-mediated crosslinking of gelatin using riboflavin utilizes a non-toxic crosslinker (i.e., riboflavin), and therefore would desirably be expected to exhibit reduced toxicity relative to other art-recognized cross-linkers such as glutaraldehyde.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the simple substitution of riboflavin mediated UV irradiation crosslinking (as disclosed by Sridhar and Wang) in place of other forms of crosslinking in the formation of antimicrobial drug-loaded GNPs as suggested by Yasmin in view of Shemesh, wherein such simple substitution would predictably yield a crosslinked GNP suitable for drug delivery of carvacrol, wherein such riboflavin-mediated crosslinking would desirably yield a more non-toxic safety profile relative to other crosslinkers such as glutaraldehyde; furthermore, the substituted components and their functions were all known in the prior art (see, e.g., MPEP §§ 2143(I)(B), (G)).  Second, the claimed invention is the obvious application of a known form of riboflavin mediated UV irradiation crosslinking to further improve the process of forming GNPs as disclosed by Yasmin, by replacing a more toxic crosslinker with a less toxic crosslinker, which would predictably and expectedly improve the safety profile of the resulting GNPs (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  Third, the claimed invention is merely the result of substituting an equivalent (or better) crosslinker known in the prior art for the same purpose of crosslinking gelatin, and the use of an art-recognized equivalent for the same purpose recognized in the prior art is obvious (see, e.g., MPEP § 2144.06(II)).  In sum, making and using prior art GNPs by utilizing a prior art crosslinking protocol possessing art-recognized and desirable benefits, wherein all components are reagents were all known in the art and had well-understood and expected functions, is obvious.  Each component was known and merely performs the known and expected results taught by the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore it is well-within the ordinary skill in the art to use a known antimicrobial drug delivery system (i.e., GNPs) to deliver a known antimicrobial drug (carvacrol), by formulating antimicrobial drug-loaded GNPs using a known crosslinking process using a known crosslinker (i.e., riboflavin mediated UV irradiation crosslinking), wherein the resulting antimicrobial drug-loaded GNPs would be suitable for use in antimicrobial applications exactly as expected and predicted in view of the prior art.
Accordingly, claims 10 and 19 are rejected as described above.

Response to Arguments Regarding 35 USC 103 over Yasmin, Shemesh, Sridhar, and Wang
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 19 (see, e.g., Reply filed 4/1/2022 at 19).  These arguments are addressed below.
	At page 19, it is the Examiner’s understanding that Applicant traverses the instant rejection by reasserting the arguments raised in view of Yasmin and Shemesh (see, e.g., Reply filed 4/1/2022 at 19 at final ¶).  These arguments have been considered and addressed above, but not found persuasive for the reasons set forth above.  Therefore, that discussion above is incorporated into the instant response, and the arguments are not persuasive. 
	Accordingly, all applicable arguments have been fully considered but not found persuasive for the reasons set forth above. Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0049113 A1 (Pub. Feb. 23, 2017; cited in previous action) pertains to microcapsules comprising an essential oil, suitable for use in the treatment of bacterial films (see, e.g., US’113 at abs, claims), wherein the weight percentage of essential oil is 90 to 99 weight percent (see, e.g., US’113 at ¶[0039]).
Landis et al. (Cross-Linked Polymer-Stabilized Nanocomposites for the Treatment of Bacterial Biofilms, ACS Nano 2017, vol. 11:946–952 (published Dec. 22, 2016); hereafter “Landis”; cited in previous action) details the reduction to practice of a cross-linked polymer nanocomposite comprising carvacrol oil and utilized in antimicrobial applications (see, e.g., Landis at abs, passim).

Conclusion
No claims are allowed.  Claims 1, 3-8, 10-12, and 19-20 are rejected.

Applicant's amendment necessitated the new and/or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        2 see, e.g., Reply filed 10/08/2021 at 10-11 at bridging ¶, noting that Applicant identified the species as “the particles which were used in all of the working examples”, which would include the description at ¶[0046].
        3 see, e.g., Jones et al., Definitions of terms relating to the structure and processing of sols, gels, networks, and inorganic-organic hybrid materials (IUPAC Recommendations 2007), Pure Appl. Chem., Vol. 79, No. 10, pp. 1801-1829 (2007); cited in previous action; hereafter “IUPAC_Definitions”; at 1807 at §§ 3.1.5 and 3.1.9.
        4 see, e.g., Jones et al., Definitions of terms relating to the structure and processing of sols, gels, networks, and inorganic-organic hybrid materials (IUPAC Recommendations 2007), Pure Appl. Chem., Vol. 79, No. 10, pp. 1801-1829 (2007); hereafter “IUPAC_Definitions”; cited in previous action; at 1807 at §§ 3.1.5 and 3.1.9.
        5 see, e.g., Poppe, Chapter 7: Gelatin, Thickening and Gelling Agents for Food, 2nd ed., Springer-Science+Business Media, pages 144-168 (1997); hereafter “Poppe”; cited in previous action.
        6 see, e.g., Gelatin Manufacturers Institute of America (“GMIA”), Gelatin Handbook, GMIA, produced by Gelatin Manufacturers Institute of America, 26 pages (January 2012), also available at http://www.gelatin-gmia.com/uploads/1/1/8/4/118450438/gmia_gelatin_manual_2012.pdf (last visited 12/16/2021); hereafter “GMIA”, at page 3 at § Introduction; see also id. at pages 3-21; cited in previous action)
        7 See, e.g., Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); cited in previous action; hereafter Yasmin; at title, abs, 191-192 at bridging ¶, 191 at § 1 at col I to col II, Table 1 on 192)
        8 Ramos et al., Gelatin-Based Films and Coatings for Food Packaging Applications, Coatings, vol. 6(41):1-20 (Sept. 28, 2016); cited in previous action; hereafter “Ramos”.
        9 see, e.g., Shemesh et al., RSC Adv., vol. 5:87108-87117 (2015); cited in previous action; hereafter “Shemesh”)
        10 see, e.g., Naidu et al., A New Method for the Preparation of Gelatin Nanoparticles: Encapsulation and Drug Release Characteristics, Journal of Applied Polymer Science, Vol. 121, 3495–3500 (2011); hereafter Naidu; cited in previous action; at title, abs)
        11 See, e.g., Yasmin et al., Gelatin nanoparticles: a potential candidate for medical applications, Nanotechnol. Rev., vol. 6(2):191-207 (published online Sept. 26, 2016); cited in previous action; hereafter Yasmin; at at title, abs, 191 at § 1 at col I to col II, Table 1 on 192).
        12 see, e.g., Sridhar et al., J. Mater. Chem. B, vol. 2:1626-1633 (2014); cited in previous action; hereafter “Sridhar”.